Appeal from so much of an order of the Supreme Court, entered in Schenectady County, as directs the appellant to pay temporary alimony and support to respondent in the amount of $100 per week and as directs the issue of conflicting claims as to obligation and financial circumstances and the ownership of furniture to be resolved at the time of trial. We find on the instant record no abuse of discretion in Special Term’s order. Special Term could on the instant record properly in its discretion assess appellant temporary alimony and support in the amount of $100 per week (e.g., Lazar v. Lazar, 25 A D 2d 729). Appel*888lant’s assertions that he earns only $137 per week and as to his general financial condition which allegedly make the award excessive were not raised below and cannot be considered on this appeal. Respondent asserted in -her affidavit in support of her motion that appellant earned in excess of $200 per week and had “large sums of cash and other assets” which assertion was not controverted below. As to the postponement to the time of trial of the issues of financial obligations and circumstances and property ownership, this was also a proper exercise of discretion. If appellant feels that respondent is violating the order of Special Term by selling property that is in fact his, his remedy is to apply to Special Term to restrain such action by the respondent. Order affirmed, with costs. Herlihy, P. J., Reynolds, Grreenblott, Cooke and Sweeney, JJ., concur.